  Case 4:21-mj-00092-KPJ Document 3 Filed 02/08/21 Page 1 of 1 PageID #: 10




            DATE:           2/8/2021                                     CASE NUMBER 4:21-MJ-00092-KPJ
        LOCATION:           Plano
           JUDGE:           Kimberly C. Priest Johnson                   USA v. Daniel Goodwyn
      DEP. CLERK:           Jane Amerson
      RPTR/ECRO:            Digital Recording
           USPO:            T. Routh                                     AUSA
   INTERPRETER:             NA
      BEGIN/END:             IQ'.ol 10:0                                   Denis
     TOTAL TIME:                                                         Defense Attorney
                               <2- fo inuils

   INITIAL APPEARANCE COMPLAINT ZW/ 4-p Din Unfc
   ARRAIGNMENT
   DETENTION HEARING PRELIMINARY HEARING STATUS CONFERENCE

        Hearing Held ' Hearing Called Defendant Sworn                       Interpreter Required

K) Date of arrest: 1/29/2021 - 1:21-m -063 - District of Columbia (Other district court & case #)

        Defendant advised of charges advised of maximum penalties waived reading of indictment

        Defendant first appearance with counsel Attorney:                                                   Retained
        Defendant advises the Court that they have counsel ho is                            or,   will hire counsel.
        Financial affidavit executed by dft.
        Defendant requests appointed counsel, is sworn and examined re: financial status.
        The court finds the defendant is able to employ counsel unable to employ counsel.
                                                                  CJA appointed
           X/I cVuULl                                             FPD appointed


        USA ORAL motion for detention
        USA ORAL motion to continue Oral Order granting continuance Oral Order denying continuance
        Defendant ORAL motion to continue detention hearing
        Oral Order granting continuance Oral Order denying continuance
        Detention hearing set 'T -f~v~tc CCCj I
        Arraignment set

        Detention Hearing waived.
        Defendant detained based on signed Waiver.
        Preliminary Hearing waived.
        Court found Probable Cause based on signed Waiver.
        Defendant signed Waiver of Rule 5 and 5.1 hearings: waives identity hearing; waives preliminary
        hearing; waives detention hearing; waives all hearings but requests hearings be held in prosecuting
        district.
        Defendant signed Waiver of Rule32,l hearing: waives identity hearing; waives preliminary hearing;
          waives detention hearing; waives all hearings but requests hearings be held in prosecuting district.
LJ Defendant remanded to custody of U.S. Marshal Defendant ordered removed to Originating District
        Order setting conditions of release PR Bond executed
        Defendant failed to appear             oral order for arrest warrant          bond forfeited
                                    See reverse/attached for additional proceedings
